PD-0490&0491-15

          COURT OF APPEALS CAUSE NOS. 05-14-00212-CR and 05-14-00213-CR
              TRIAL COURT CAUSE NOS. 401-81063-2011 & 401-80435-2012


JOE POLANCO, Appellant                         §              IN THE COURT OF CRIMINAL
                                               §              APPEALS
                                               §
vs.                                            §              IN AUSTIN, TEXAS
                                               §                                    RECEIVED IN
THE STATE OF TEXAS, Appellee                   §              401st JUDICIAL DISTORT OF CRIMINAL APpe

                      MOTION FOR EXTENSION OF TIME TO FILE
                                                                                              ApR28 2M5
              APPELLANT'S PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF SAID COURT:
                                                                                           4belAcosfa,Cferk
      COMES NOW, Joe Polanco, Appellant, and files this Motion for Extension of Time to File

Appellant's Petition for Discretionary Review, pursuant to Rules 10.5(b) and 68.2(c), Texas

Rules of Appellate Procedure. As grounds in support of this Motion, Appellant states the

following:

        1. The Court ofAppeals for the Fifth District ofTexas at Dallas issued aMemoran6^|i£Q JM
Opinion on February 25, 2015.
                                                                                    COURT OF CRIMINALLMrpcALS
                                                                                                      APpca, *
                                                                                             MAY 01 2015
        2. The Appellant submitted to the Court a Motion for Rehearing.

        3. The Motion for Rehearing was denied on March 27,2015.                            be' AcOSta, Clerk
        4. This is Appellant's first request for an extension of time. Appellant requests an

extension of ninety (90) days to file the Petition.

        5. Appellant is requesting additional time to prepare a Petition for Discretionary Review

in that Appellant is attempting to retain counsel to assist him through this process.

        6. Attorneys have advised that if they assist in preparation of the Petition for

Discretionary Review, additional time will be necessary for the review of all documents.
       7. At this time, Appellant is attempting to conclude some deadlines he has through his

employment which has interfered in the preparation ofthe Petition.



                                           PRAYER


    Appellant prays that he be granted the relief requested in this motion and that said Court

allow him a sixty (50) day extension to prepare a Petition for Discretionary Review.




                                                     JO|
                                                           Jabbet
                                                     Piano, Texas 75025
                                                     Telephone: (972) 404-6818



                                CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that a true and correct copy of the foregoing was mailed to Greg
Willis, John R. Rolater, Jr., and Zeke Fortenberry, Collin County District Attorney, 2100
Bloomdale Road, Suite 20004, McKinney Texas 75071J83iTfhis '•t-'r*jiav of April, 2015.